         Case 2:18-cv-01290-WSS Document 186 Filed 08/25/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA




KYKO GLOBAL, INC., a Canadian                      Case No. 2:18-cv-1290-WSS
corporation, KYKO GLOBAL GmbH, a
Bahamian corporation, PRITHVI
SOLUTIONS, INC., a Delaware Corporation

                            Plaintiffs,
v.

PRITHVI INFORMATION SOLUTIONS,
LTD, an Indian corporation, VALUE TEAM
CORPORATION, a British Virgin Islands
corporation, SSG CAPITAL PARTNERS I,
L.P., a Cayman Islands Limited Partnership,
SSG CAPITAL MANAGEMENT (HONG
KONG) LIMITED, a private Hong Kong
company, MADHAVI VUPPALAPATI, an
individual, ANANDHAN JAYARAMAN, an
Individual, SHYAM MAHESHWARI, an
individual, IRA SYAVITRI NOOR A/K/A
IRA NOOR VOURLOUMIS, an individual,
DINESH GOEL, an individual, WONG
CHING HIM a/k/a Edwin Wong, an
individual, ANDREAS VOURLOUMIS, an
individual, PRITHVI ASIA SOLUTIONS
LIMITED, a Hong Kong company

                            Defendants.


     NOTICE OF SUBMISSION OF PLAINTIFFS' PROPOSED PROTECTIVE ORDER



        NOW COME Plaintiffs Kyko Global, Inc., Kyko Global GmbH, and Prithvi Solutions

Inc. (collectively "Plaintiffs"):

        The Defendants proposed entry of the version of a protective order found in the Court’s

local patent rules, LPR Appx. 2.2 with no modification.              Plaintiffs proposed several

modifications to the standard form which Defendants have rejected.

        Pursuant to the Court’s Case Management Order (ECF No. 174), Plaintiffs attach hereto


                                               1
        Case 2:18-cv-01290-WSS Document 186 Filed 08/25/20 Page 2 of 3




as Exhibit A, a red-line of the form protective order reflecting Plaintiff’s proposed modifications

to terms and conditions and to Appendix A and B forms related to experts and vendors.            A

clean copy reflecting Plaintiffs’ proposed modifications is attached as Exhibit B.

                                             Respectfully submitted,

                                             /s/ Joseph F. Rodkey, Jr.
                                             Pa. I.D. No. 66757

                                             FOWKES ♦ RODKEY
                                             732 Allegheny River Blvd.
                                             P.O. Box 173
                                             Oakmont, PA 15139

                                             (412) 828-2802 (Phone)
                                             (412) 828-2588 (Fax)
                                             jrodkey@fowkesrodkey.com

                                             Jayson M. Macyda
                                             Jayson M. Macyda (admitted pro hac vice)
                                             Kyko Global, Inc.
                                             P.O. Box 87491
                                             Canton, MI 48187
                                             (248) 243-6685
                                             generalcounsel@kykoglobal.com



                                CERTIFICATE OF SERVICE

               The undersigned certifies that a true and correct copy of the foregoing document
was served via the Court’s CM/ECF Notification System on this 25th day of August, 2020 upon
the following:
                              Michael H. Ginsberg
                              mhginsberg@jonesday.com
                              John D. Goetz
                              jdgoetz@jonesday.com
                              Douglas Baker
                              ddbaker@jonesday.com
                              JONES DAY
                              500 Grant Street, Suite 4500
                              Pittsburgh, PA 15219-2514

                              Counsel for Defendants:




                                                2
        Case 2:18-cv-01290-WSS Document 186 Filed 08/25/20 Page 3 of 3




                             SSG Capital Partners I, L.P.
                             SSG Capital Management (Hong Kong) Limited
                             Shyam Maheshwari
                             Ira Syavitri Noor a/k/a Ira Noor Vourloumis
                             Dinesh Goel
                             Wong Ching Him a/k/a Edwin Wong
                             Andreas Vourloumis
                             Value Team Corporation

                             Jeffrey T. Morris
                             Elliott & Davis, PC
                             6425 Living Place, Suite 200
                             Pittsburgh PA 15206
                             morris@elliott-davis.com

                             Counsel for Defendant, Anandhan Jayaraman
              The undersigned certifies that a true and correct copy of the foregoing document
was served via U.S. Mail for posting on this 25th day of August, 2020 upon the following:
                             Prithvi Information Solutions, LTD.
                             Prithvi Asia Solutions Limited
                             214 S. Craig Street
                             Suite 5
                             Pittsburgh, PA 15213


              The undersigned certifies that a true and correct copy of the foregoing document
was served via Email on this 25th day of August, 2020 upon Madhavi Vuppalapati by sending
an email to:


                             Madhavi@prithvisolutions.com
                             Vuppalapatim@gmail.com
                             Satish@prithvisolutions.com
                             Vuppalapatis@gmail.com
                             ajayaraman@gmail.com


                             /s/ Joseph F. Rodkey, Jr.




                                               3
